FROM MECKLENBURG.
The only question was whether the statute of limitations, which was pleaded, was a bar. On this issue it was proved that on 6 March, 1812, the plaintiff had, by endorsement, assigned the bond to one Douglas, who, on 20 July, 1826, commenced suit against the defendant. To this suit the statute of limitations being pleaded, a nonsuit was entered, the endorsement stricken out, and the present suit commenced.
MANGUM, J., instructed the jury that the statute of limitations did not bar the action, and a verdict being returned for the plaintiff, the defendant appealed.
The argument for the plaintiff is entirely satisfactory. The act of 1786 (Rev., ch. 248), gave an action on the case to the indorsee of bond. The utmost latitude which can be allowed to the clause, of limitation in that act, is that it goes to the action therein specified. If it be construed literally, it is incongruous, because the act of limitation did not before operate upon notes, but only on actions brought on notes; and therefore it would not operate on actions brought on assigned bonds. But we should endeavor to execute the statute in its spirit, and hold that the action ofassumpsit on an endorsed bond must be brought within three years. *Page 325 
But when the act of 1789 (Rev., ch. 314) gave the indorsee the action of debt, it gave him a remedy to which there was no period of limitation. And, at all events, when the obligee again becomes owner of the bond, there is nothing in any of the statutes to obstruct his recovery. The act of 1786 itself only operates on actions on the bond in the hands of the assignee, and cannot be extended by construction, to bar the original rights of the obligee.
PER CURIAM.                                     No error.
Cited: Howell v. McCracken, 87 N.C. 402.
(502)